



COURT OF APPEAL FOR ONTARIO

CITATION:
Longo v. MacLaren Art Centre, 2014 ONCA 526

DATE: 20140708

DOCKET: C58003

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

James Longo and Molly Longo and
Dino Deluca
    and Grant Vogeli
and Celia Martin, Martin Johnson and Geoffrey Goad

Plaintiffs

(
Appellants
)

and

MacLaren Art Centre

Defendant

(Respondent)

John J. Adair, for the appellants

Arnold B. Schwisberg, for the respondent

Heard: April 3, 2014

On appeal from the order of Justice Guy P. DiTomaso of
    the Superior Court of Justice, dated November 6, 2013, with reasons reported at
    2013 ONSC 6902.

Hourigan J.A.:

[1]

This appeal arises from extensive damage to a plaster sculpture entitled
Walking Man
, which is
attributed
    to the sculptor Auguste Rodin and is owned by the appellants. It was on loan to
    the respondent MacLaren Art Centre (MacLaren) during the relevant period. The
    appellants, Dino Deluca and Grant Vogeli, claim damages from MacLaren for
Walking
    Man
s destruction.

[2]

MacLaren brought a motion for summary judgment, submitting that the
    claim should be dismissed because the appellants had not established liability
    on the part of MacLaren or that it had suffered damages, and the claim was
    statute barred. MacLaren also sought judgment on its counterclaim for storage
    costs.

[3]

Justice DiTomaso granted the motion for summary judgment, finding that
    the claim was statute barred, and granted judgment on the counterclaim.

[4]

The appellants appeal, submitting that the motion judge erred in finding
    that the limitation period began to run at a point when they had no knowledge
    of the nature and extent of the damage to
Walking Man

and whom,
    if anyone, was responsible for the damage.

[5]

For the reasons that follow, I would allow the appeal and set aside the
    motion judges order dismissing the appellants action and awarding the
    respondent judgment on its counterclaim.

FACTS

[6]

The appellants purchased
Walking Man
in 1998. They planned to
    donate it ultimately to MacLaren if the piece could be certified as authentic
    by the Canadian Cultural Property and Export Review Board (CCPERB). By
    donating the certified piece to McLaren, the appellants would receive a significant
    tax credit.

[7]

In February 2000, the parties entered into a loan agreement that was
    intended to govern their relationship from the time that the sculpture was
    shipped to MacLaren until the donation was made.

[8]

Walking Man

was shipped to MacLaren in 2000 and was
    exhibited once in September 2001. It was then stored by MacLaren at a storage
    facility in Gatineau, Quebec operated by Exhibit Transportation Services
    (ETS), an agency of the government of Canada.

[9]

Questions from the CCPERB regarding the provenance and authenticity of
Walking
    Man
resulted in delays in the certification process. Ultimately, the
    inability of the appellants to provide the CCPERB with necessary information
    led the appellants to withdraw their application for certification.

[10]

On
    June 14, 2004, MacLaren wrote to the appellants advising that, due to severe
    financial constraints, it could not continue to carry the cost of insurance and
    storage fees for
Walking Man
and other plasters on loan to them. The
    appellants agent, Martin Johnson, responded to that letter and listed
    information and documents that the appellants required as part of the return
    process. There is a dispute between the parties regarding whether MacLaren was
    obliged to provide the requested information and documentation and whether it,
    in fact, did so. In any event,
Walking Man
was not returned to the
    appellants.

[11]

In
    November 2004, as a result of issues raised by the Musée Rodin in France, the
    French authorities commenced legal proceedings in Ontario to determine the
    provenance and authenticity of various works attributed to Rodin on loan to
    MacLaren, including
Walking Man
. Pursuant to an order of Justice
    Forget of the Superior Court, MacLaren was enjoined from moving or disposing of
    the Rodin works in order to facilitate their inspection by an expert.

[12]

The
    court order authorized MacLarens employees to unpack and repack
Walking
    Man
for the purpose of the inspection, which took place in December 2004.
    During the course of the inspection, which was described by the motion judge as
    being invasive, some pieces came off the sculpture.

[13]

Walking
    Man
remained impounded at ETS until November 2006, when MacLaren was
    permitted to move the sculpture. The appellants took no steps to reclaim
Walking
    Man
. MacLaren contacted the appellants and advised that they would ship
    the sculptures to Toronto, prepare condition reports, and complete their
    return.

[14]

On
    November 22, 2006,
Walking Man

was shipped to a storage
    facility in Toronto operated by Pacific Art Services Ltd. (Pacart). Art
    conservator Susan Maltby opened the crate on September 14, 2007 for inspection.
    It was evident that
Walking Man
had suffered extensive damage. The
    parties are in agreement that the damage occurred sometime between the
    inspection in December 2004 and when it was unpacked at Pacart in September
    2007.

[15]

On
    the summary judgment motion, Hanne Fynbo, a former employee of MacLaren, swore
    an affidavit wherein she testified that, following Ms. Maltbys inspection, a
    telephone call took place between John Lister, Interim-Executive Director of
    MacLaren and Mr. Johnson, in which damages to
Walking Man
were brought
    to Mr. Johnsons attention. Mr. Johnson testified that he had no recollection
    of whether any such conversation took place. Mr. Lister did not provide
    evidence on the motion.

[16]

In
    September 2007, MacLaren suggested that the appellants retain William Moore,
    the former Executive Director of MacLaren, to assist in the return of the
    sculptures.

[17]

On
    October 19, 2007, Ms. Fynbo sent an email to Diane Baker, an insurance agent
    that the appellants were working with to obtain insurance on the sculptures. Ms.
    Fynbo responded to a series of questions that Ms. Baker had posed regarding the
    works. In one of her responses, she stated that an unidentified work had been
    received from Italy in poor condition and it has deteriorated.

[18]

Mr.
    Johnson was copied on the October 19, 2007 email. He testified that he did not
    recall receiving the email, but it would have caused him to make inquiries
    regarding the condition of
Walking Man
. Mr. Johnson formally retained
    Mr. Moore on November 1, 2007 to facilitate a return of the works.

[19]

Mr.
    Moore sent an email to Ms. Fynbo on November 9, 2007. His evidence was that, at
    some point between October 19, 2007 and November 2007, Ms. Fynbo told him
    that
Walking Man
had been damaged but she did not tell him the extent
    of the damage, how it occurred, and whom, if anyone, was responsible for the
    damage.

[20]

In
    an undated letter, which the parties agree was sent at some point in November 2007,
    Mr. Johnson wrote to the owners of
Walking Man
indicating that he
    understood from Mr. Moore that there was some concern regarding the condition
    of
Walking Man
and damage the work had sustained over the years. Mr.
    Johnson informed the other owners that he had asked for a comprehensive report
    regarding the damage.

[21]

Mr.
    Moores inspection of
Walking Man
had to be coordinated through
    MacLaren. The inspection was carried out on January 10, 2008. The inspection
    revealed extensive damage to the sculpture
.
The appellants take the
    position that the damage is so severe that
Walking Man
is worthless.

[22]

The
    appellants commenced an action against MacLaren on November 19, 2009 seeking $500,000
    in damages for negligence, breach of contract, and bailment. The respondent
    defended the action and counterclaimed for storage costs.

[23]

Five
    other plaintiffs commenced parallel actions at the same time. These other
    plaintiffs had owned sculptures that were attributable to Auguste Rodin and that
    were also allegedly damaged by MacLaren. These other actions were consolidated
    with the appellants claim. The motion judge had indicated that consolidating
    these claims was an error, as only
Walking Man
was damaged. His order
    is confined only to Mr. Deluca and Mr. Vogeli in dismissing their action and
    finding them liable for
Walking Man
s

storage costs.

SUMMARY JUDGMENT MOTON

[24]

The
    respondent brought a motion for summary judgment. Its position on the motion
    was that the claim was commenced after the expiry of the limitation period,
    that the appellants had not established that its handling of the sculpture fell
    below the standard of care, and that the appellants had not proven that they
    had suffered any damages.

[25]

The
    motion judges conclusion on the issue of when the appellants became aware of
    the damage to
Walking Man
was stated at para. 94:

For the following reasons, I respectively disagree with the
    position of the Plaintiffs and find that as of October 19, 2007, Mr. Johnson
    knew or ought to reasonably have known of the damage to
Walking Man
.
Further, as of November 9, 2007, Mr. Moore knew or ought to reasonably have
    known of the damage to
Walking Man
.
This knowledge of
    either or both Mr. Johnson or Mr. Moore is imputed to the
    Plaintiffs. In addition, I find that Mr. Vogeli had knowledge of the claim
    given his abilities and circumstances where he first ought to have known of the
    claim in October of 2007 well before October 2009. He drafted and issued
    the Statement of Claim on November 19, 2009.

[26]

The
    motion judge concluded that the limitation clock began to run on October 19,
    2007 as a consequence of Ms. Fynbos email. That conclusion was premised on the
    fact that Mr. Johnson had been made aware of the damage to
Walking Man

in his conversation with Mr. Lister in September 2007. With respect to that
    crucial conversation the motion judge found, at para. 97:

Mr. Johnson knew that
Walking Man

was damaged
    because he had a prior conversation with John Lister in late September
    2007. John Lister was MacLarens interim executive director. In that
    conversation, it was brought to Mr. Johnsons attention the damage to
Walking
    Man

that was noted by Ms. Maltby during her inspection on
    September 14, 2007. Although Mr. Johnson could not remember this
    conversation, Ms. Fynbo clearly did. In her affidavit at para. 34 she
    deposes that Mr. Lister informed her of that very discussion and it was at this
    time after Ms. Maltby conducted her inspection on September 14, 2007 and at the
    time of the discussion with Mr. Lister that the Plaintiffs through Mr. Johnson
    would have been advised of damage to
Walking Man
.


[27]

The
    motion judge went on to find, at para. 99, that Mr. Moore would also have known
    about the damage to
Walking Man
at least by November 9, 2007. This
    finding is based on the motion judges conclusion that Mr. Johnson had
    knowledge of the damage at this point and would have discussed it with Mr. Moore.

[28]

The
    motion judge next considered the knowledge of Grant Vogeli, an appellant who is
    also a commercial litigator. Mr. Vogeli drafted the statement of claim.
    Paragraph 12 of the statement of claim originally read, Mr. Moore discovered
    that
Walking Man
had been severely damages [
sic
] in September
    2007. Mr. Vogeli subsequently amended the claim to remove the words in
    September 2007.

[29]

The
    motion judge found, at para. 110, that Mr. Vogeli is imputed to have the
    knowledge of Mr. Johnson and Mr. Moore. He further found, at para. 114, that
    an experienced commercial litigator and art owner in the circumstances of Mr.
    Vogeli should not have waited for October 18, 2009 to arrive without issuing
    the Statement of Claim.

[30]

The
    motion judge concluded, at para. 125, that the appellants had the requisite
    evidence to base a claim against MacLaren as of October 19, 2007:

In our case, there is ample evidence on which the Plaintiffs
    could base a claim against MacLaren. They knew as of October 19, 2007 that
Walking Man

was damaged and that
Walking Man

had
    been in the possession and control of MacLaren. The limitation clock started
    to run against MacLaren. The Plaintiffs did not need to obtain an expert
    opinion before determining if they had a cause of action against
    MacLaren. Further, the Plaintiffs could not stop the limitation period
    from running while they waited for an expert report  in this case, Mr. Moores
    report in January 2008.

[31]

Given
    his conclusion that the claim was statute barred, the motion judge declined to
    consider the issues of liability and damages.

[32]

With
    respect to the counterclaim, the motion judge noted that, while the appellants
    took issue with the storage costs as being higher than market rates, they
    provided no evidence of what they contend the proper rate should be for storage
    of the sculpture. He went on to consider the evidence tendered by the
    respondent and awarded the respondent $8,522 on its counterclaim.

[33]

In
    an endorsement dated December 13, 2013, the motion judge awarded costs to the
    respondent in the amount of $119,153.32.

POSITIONS OF THE PARTIES

[34]

The
    appellants submit that the motion judge erred in finding that the requirements
    of s. 5(1) of the
Limitations Act
, 2002
, S.O. 2002, c. 24,
    Sched. B, were satisfied more than two years before the statement of claim was
    issued. They further submit that MacLaren is not entitled to rely upon the
    limitation period because it concealed the cause of action from the appellants.
    In the alternative, they submit that the motion judge erred in finding that he
    had a full appreciation of the evidence necessary to grant summary judgment. In
    addition, they argue that they have as strong
prima facie
case on the
    merits.

[35]

With
    respect to the counterclaim, the appellants submit that the motion judge erred
    in finding that they had frustrated the return of
Walking Man

and
    in failing to find that the respondent had acted unreasonably. The appellants
    also argue that the motion judge erred in relying upon the evidence tendered by
    the respondent regarding the quantum of damages.

[36]

The
    respondent submits that the decision of the motion judge ought not to be
    interfered with absent a palpable and overriding error and that the motion
    judge committed no such error. The respondent argues that the motion judge
    correctly applied the law with respect to imputing knowledge of an agent to his
    principal and regarding the tests under the
Limitations Act, 2002
. The
    respondent also submits that it has a strong case on the merits.

ANALYSIS

(i)      Standard of Review

[37]

In
Hryniak v. Mauldin
, 2014 SCC 7, at paras. 81-84, the Supreme Court of
    Canada concluded that the exercise of powers under the new summary judgment
    rule attracts deference:

In my view, absent an error of law, the exercise of powers
    under the new summary judgment rule attracts deference. When the motion judge
    exercises her new fact-finding powers under Rule 20.04(2.1) and determines
    whether there is a genuine issue requiring a trial, this is a question of mixed
    fact and law. Where there is no extricable error in principle, findings of
    mixed fact and law, should not be overturned, absent palpable and overriding
    error,
Housen v. Nikolaisen
,

2002 SCC 33, [2002] 2 S.C.R. 235, at para. 36.

Similarly, the question of whether it is in the interest of
    justice for the motion judge to exercise the new fact-finding powers provided
    by Rule 20.04(2.1) depends on the relative evidence available at the summary
    judgment motion and at trial, the nature, size, complexity and cost of the
    dispute and other contextual factors. Such a decision is also a question of
    mixed fact and law which attracts deference.

Provided that it is not against the interest of justice, a
    motion judges decision to exercise the new powers is discretionary. Thus,
    unless the motion judge misdirected herself, or came to a decision that is so
    clearly wrong that it resulted in an injustice, her decision should not be
    disturbed.

Of course, where the motion judge applies an incorrect
    principle of law, or errs with regard to a purely legal question, such as the
    elements that must be proved for the plaintiff to make out her cause of action,
    the decision will be reviewed on a correctness standard (
Housen v.
    Nikolaisen
, at para. 8).

[38]

The
    question of whether a limitation period expired prior to the issuance of a statement
    of claim is a question of mixed fact and law. Thus, the issue for determination
    on this appeal is whether the motion judge made a palpable and overriding error
    in concluding that the claim was statute barred.

[39]

A
    palpable and overriding error is an obvious error that is sufficiently
    significant to vitiate the challenged finding of fact. The appellant must show
    that the error goes to the root of the challenged finding of fact such that the
    fact cannot safely stand in the face of the error:
Waxman v. Waxman

(2004), 186 O.A.C. 201, at p. 267 (C.A.),
    leave to appeal refused, [2004] S.C.C.A. No. 291.

(ii)     Limitations Act, 2002

[40]

The
    relevant provisions of the
Limitations Act
, 2002
are as
    follows:

5.  (1)
A
    claim is discovered on the earlier of,

(a) the day on which the person with
    the claim first knew,

(i) that the injury, loss or
    damage had occurred,

(ii) that the injury, loss or
    damage was caused by or contributed to by an act or omission,

(iii) that the act or omission
    was that of the person against whom the claim is made, and

(iv) that, having regard to the
    nature of the injury, loss or damage, a proceeding would be an appropriate
    means to seek to remedy it; and

(b) the day
    on which a reasonable person with the abilities and in the circumstances of the
    person with the claim first ought to have known of the matters referred to in
    clause (a).

[41]

The
    items listed in s. 5(1)(a) are conjunctive. The limitation period does not
    begin to run until the putative plaintiff is actually aware of all of those
    matters or until a reasonable person, with the abilities and in the
    circumstances of the plaintiff, first ought to have known of all of those
    matters.

[42]

A
    plaintiff is required to act with due diligence in determining if he has a
    claim. A limitation period will not be tolled while a plaintiff sits idle and
    takes no steps to investigate the matters referred to in s. 5(1)(a). While some
    action must be taken, the nature and extent of the required action will depend on
    all of the circumstances of the case, as this court noted in
Soper v.
    Southcott
(1998), 111 O.A.C. 339, at p. 345 (C.A.):

Limitation periods are not enacted to be ignored. The plaintiff
    is required to act with due diligence in acquiring facts in order to be fully
    apprised of the material facts upon which a negligence or malpractice claim can
    be based. This includes acting with diligence in requesting and receiving a
    medical opinion, if required, so as not to delay the commencement of the
    limitation period. In some cases, a medical opinion will be necessary to know
    whether to institute an action. In other cases, it will be possible to know
    material facts without a medical opinion, and the medical opinion itself will
    simply be required as evidence in the litigation. In the latter instances, the
    time of receipt of the medical opinion is immaterial to the commencement of the
    running of the limitation period.

[43]

The
Soper
case, which was cited by the motion judge, was decided under the
    previous legislation but is entirely consistent with the current legislation.
    The plaintiff must act reasonably in investigating and determining whether he
    or she has a claim. A consideration of whether the plaintiff has acted
    reasonably will include an analysis of not only the nature of the potential
    claim, but also the particular circumstances of the plaintiff.

[44]

Certainty
    of a potential defendants responsibility for an act or omission that caused or
    contributed to the loss is not a requirement. All that is required is that the
    plaintiff has
prima facie
grounds to infer that the acts or omissions
    were caused by the identified parties. The establishment of
prima facie
grounds may or may not necessitate obtaining an expert report:
Kowal v.
    Shyiak
, 2012 ONCA 512.

(iii)    Application of Legal Principles

[45]

In
    my view, the crucial factual finding on this appeal is the motion judges
    finding regarding the September 2007 telephone call between Mr. Johnson and Mr.
    Lister. As noted above, the motion judge concluded, based on the affidavit
    evidence of Ms. Fynbo, that, during that phone call, information regarding
    damage to
Walking Man
was conveyed to Mr. Johnson.

[46]

Given
    the motion judges finding regarding the September telephone call, Ms. Fynbos
    evidence is of particular importance. It is clear that the statement in her
    affidavit regarding the phone call is hearsay. The respondent chose not to
    provide evidence from Mr. Lister and offered no explanation as to why his
    evidence was unavailable. While determining a case based on hearsay is
    troublesome, it is permissible pursuant to rule 20.02(1).

[47]

The
    motion judge was permitted to rely upon hearsay, but he could not make a
    finding that was based on a misapprehension of the evidence. In my view, the
    motion judge erred in concluding that Ms. Fynbo clearly remembered the
    telephone call.

[48]

In
    reaching that conclusion, the motion judge referred to Ms. Fynbos
    cross-examination wherein she conceded that she could not recall the details of
    the alleged conversation, including the extent and cause of the damage.
    However, he ignored her testimony wherein she conceded that she could not
    recall a specific conversation with Mr. Lister in which he informed her that he
    had had a conversation with Mr. Johnson. The highest she could put the matter
    was that she and Mr. Lister must have had such a conversation. Therefore, the
    trial judges conclusion that Ms. Fynbo clearly remembered the conversation
    was a palpable error.

[49]

This
    error qualifies as an overriding error because it permeates the balance of the
    motion judges analysis. Based on that finding, he concluded that, despite the
    fact that the October 19, 2007 email did not include any reference to
Walking
    Man
,
it must have been
    understood to reference that work because at that point in time, no one was
    talking about any other piece of art with damage, deterioration, or condition
    problems. Clearly that conclusion is based on his finding that Mr. Johnson had
    been told about the damage the previous month.

[50]

The
    motion judge goes on to find that Mr. Moore was retained just days after
    October 19, 2007 and that the reason for Mr. Moores retainer was about the damage
    to
Walking Man
.  He further finds that it is reasonable to
    conclude that even before the formal commencement of the formal retainer on
    November 1, 2007 Mr. Johnson and Mr. Moore would have discussed the damage to
Walking
    Man

as Mr. Moores inspection of that piece was the very basis of
    his retainer.

[51]

The
    findings relevant to Mr. Moore are also premised on the finding that Mr.
    Johnson was aware of damage to
Walking Man
based on the September 2007
    phone call. I note as well that the conclusion that Mr. Moore was retained to
    inspect the damage to
Walking Man
is unfounded on the record. In fact,
    the unchallenged evidence of Mr. Moore and Mr. Johnson was that Mr. Moore was
    retained to facilitate the return of the sculptures.

[52]

When
    the finding regarding the September 2007 telephone call is removed from the
    analysis, the actions of the appellants are seen in a new light. Based on the
    available evidence before the motion judge, all that the appellants knew, as of
    October 19, 2007, as a consequence of Ms. Fynbos email, was that one of the
    works had been received from Italy in poor condition and it has deteriorated.
    Although Mr. Johnson did not recall receiving the email, he fairly stated that
    it would have caused him to make inquiries.

[53]

At
    some point after the email was sent, Ms. Fynbo conveyed to Mr. Moore that
Walking
    Man
had suffered damage. In November, Mr. Johnson conveyed that
    information to the owners and around that time he instructed Mr. Moore to
    inspect the sculpture.

[54]

As
    of November 2007, it is not clear, based on the record before the motion judge,
    that the appellants were aware of all of the information enumerated in s.
    5(1)(a). The question becomes whether a reasonable person with the abilities
    and in the circumstances of the appellants ought to have known of the matters
    referred to in s. 5(1)(a) in November 2007.

[55]

While
    this is a question that can only be properly determined at trial, my own view
    is that a reasonable person, aware that concerns had been raised with respect
    to the condition of
Walking Man
,
would have arranged for an
    inspection of the sculpture. Based on the evidence tendered at the motion, that
    is what the appellants did and there is no suggestion that they were dilatory
    in arranging that inspection. There was also no evidence before the motion
    judge that the damage was so obvious and well known that an inspection was
    unnecessary. The appellants needed to know if this was a conditioning problem
    or whether it was something more substantial. No doubt the information they
    gleaned regarding the extent of the damage would also help to determine whom,
    if anyone, might be responsible for the damage.

[56]

In
    all of these circumstances, the motion judge erred in finding that the cause of
    action arose before the appellants had inspected
Walking Man
in
    January 2008. The root of that error was his finding that the appellants had
    been made aware of the damage to
Walking Man
in the September 2007
    phone call.

[57]

The
    fact that Mr. Vogeli is an experienced litigator does not affect the analysis.
    He issued the statement of claim before the expiry of the limitation period as
    he was required to do.

[58]

Consequently,
    I would allow the appeal and set aside the order of the motion judge dismissing
    the action. Based on the evidence before him, the motion judge erred in
    concluding that there was no genuine issue requiring a trial as to whether the
    plaintiffs action is statute barred. That issue can only be determined with
    the benefit of a fuller evidentiary record at trial.

(iv)    Counterclaim

[59]

The
    motion judge concluded that, based on the evidence before him, the total
    storage costs for
Walking Man
for the period between June 2004 and October
    2013 were $8,522.55. In my view, the appellants have failed to establish any
    error on the part of the motion judge when he relied on the respondents
    evidence regarding the storage costs incurred.

[60]

What
    is absent from the motion judges reasons is any legal analysis or findings of
    fact that establish the appellants liability for the costs. Implicit in his
    awarding judgment on the counterclaim is a finding that the appellants should
    have arranged to pick up the work. However, this was an area of significant
    conflict in the evidence.

[61]

The
    appellants took the position that they acted reasonably in requesting certain
    information regarding
Walking Man
and that the respondent acted
    unreasonably in refusing to provide the requested information and in insisting
    on the execution of a release before the statue was returned. The respondent
    took the position that the appellants acted unreasonably in requesting
    information that they were not entitled to receive under the parties contract.

[62]

There
    was no analysis in the motion judges endorsement regarding the conflicting
    evidence or any factual findings. Instead, the motion judge simply awarded
    judgment.

[63]

Meaningful
    appellate review is not possible if the decision of the court below does not provide
    some insight into how the legal conclusion was reached and what facts were
    relied upon in reaching that conclusion:
R. v. Sheppard
, 2002
    SCC 26, [2002] 1 S.C.R. 869, at paras. 24, 55;
Crudo Creative Inc. v. Marin
(2007), 90 O.R. (3d) 213
(Div. Ct.); and
Barbieri v. Mastronardi
, 2014 ONCA 416.

[64]

In
    the case at bar, meaningful appellate review of the motion judges decision on
    the counterclaim is not possible. Accordingly, I would set aside the judgment
    on the counterclaim.

(v)     Costs

[65]

I
    would set aside the costs award of the motion judge and grant costs below to
    the appellants. If the parties cannot agree on the scale and/or quantum of
    costs, then the motion judge shall fix the costs.

[66]

I
    would also award costs of the appeal to the appellants on the partial indemnity
    scale, which I would fix at $10,000, inclusive of fees, disbursements, and
    taxes.

DISPOSITION

[67]

I
    would order as follows:

(a) the order
    of the motion judge dismissing the appellants claim and granting judgment on
    the counterclaim be set aside;

(b) the
    appellants be awarded their costs of the appeal, payable by the respondent, in
    the amount of $10,000; and

(c) the
    appellants be awarded their costs of the summary judgment motion on a scale and
    in an amount to be agreed upon by the parties, or failing agreement, to be
    fixed by the motion judge.

Released: K.F. July 8, 2014

C.W.
    Hourigan J.A.                                                                                              I
    agree K. Feldman J.A.

I
    agree Paul Rouleau J.A.


